

117 HR 4448 IH: Administrative Law Judges Competitive Service Restoration Act
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4448IN THE HOUSE OF REPRESENTATIVESJuly 16, 2021Mr. Connolly (for himself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo restore administrative law judges to the competitive service, and for other purposes.1.Short titleThis Act may be cited as the Administrative Law Judges Competitive Service Restoration Act.2.Appointment of administrative law judges(a)In generalSection 3105 of title 5, United States Code, is amended to read as follows:3105.Appointment of administrative law judges(a)Selection; examinationAdministrative law judges shall be appointed by the head of an Executive agency from a list of eligible candidates provided by the Office of Personnel Management based upon successful examination and approval of the qualifications of the individual by the Office.(b)Minimum qualifications and conditions of employment(1)LicensureAt the time of application for a position, the individual must possess a professional license to practice law under the laws of a State, the District of Columbia, the Commonwealth of Puerto Rico, or any territorial court.(2)Qualifying experienceTo be eligible to serve as an administrative law judge, an individual shall have not less than 7 years of experience as a licensed attorney preparing for, litigating, adjudicating, participating in, or reviewing formal hearings or trials involving civil, criminal, or administrative law at the Federal, State, or local level.(c)Competitive serviceAdministrative law judge positions shall be positions in the competitive service.(d)AssignmentAdministrative law judges shall be assigned to cases in rotation as far as practicable, and may not perform duties inconsistent with their duties and responsibilities as administrative law judges.(e)Authority and role of administrative law judges in relation to Executive agency heads(1)Chief ALJA chief administrative law judge shall report directly to the head of the Executive agency at which the chief is appointed.(2)ALJAn administrative law judge (in this paragraph referred to as an ALJ) shall report directly to the chief administrative law judge (if any) of the Executive agency at which the ALJ is appointed. If there is no chief administrative law judge, the ALJ shall report directly to the head of such Executive agency.(3)ClarificationNothing in this subsection shall be construed to limit or otherwise mitigate the ability or independence of an administrative law judge in carrying out his or her duties and responsibilities as an administrative law judge..(b)Exemption from probationary periodSection 3321(c) of title 5, United States Code, is amended to read as follows:(c)Subsections (a) and (b) of this section shall not apply with respect to appointments in the Senior Executive Service, the Federal Bureau of Investigation and Drug Enforcement Administration Senior Executive Service, any individual covered by section 1599e of title 10, or any individual appointed to an administrative law judge position..(c)Clarification of application of disciplinary proceduresNotwithstanding the amendments made by this Act that classify administrative law judges within the competitive service, an administrative law judge shall not be subject to subchapter I or II of chapter 75 of title 5, United States Code, and shall be subject to the requirements of subchapter III of such chapter.(d)Conversions(1)In generalExcept as provided in paragraph (2), with respect to any individual serving on the date of the enactment of this Act in an excepted service position as an administrative law judge appointed under section 3105 of title 5, United States Code, as in effect on the day before the date of the enactment of this Act, not later than 30 days after such date of enactment the head of an Executive agency (as that term is defined in section 105 of such title) employing the individual shall noncompetitively convert such individual to a career appointment in the competitive service in the Executive agency.(2)ExceptionParagraph (1) shall not apply to any individual serving on the date of the enactment of this Act in an excepted service position as an administrative law judge and who was appointed under such section 3105, as in effect on the day before the date of the enactment of this Act, during the period beginning on July 11, 2018, and ending on such date of enactment.